938 So. 2d 61 (2006)
Betty Jo H. WRIGHT, Individually and as Natural Tutrix on Behalf of the Minor Child, Peter B. Wright, and as Administratrix of the Estate of Ned D. Wright, and Ned D. Wright, Jr.
v.
LOUISIANA POWER & LIGHT, Mercedes-Benz of North America, Inc., and Daimler-Benz Aktiengesellschaft.
Betty Jo H. Harris, a/k/a Betty Jo H. Wright, Individually and as Natural Tutrix on Behalf of the Minor Child, Peter B. Wright, and as Administratrix of the Estate of Ned D. Wright, and Ned D. Wright, Jr.
v.
DaimlerChrysler Aktiengesellschaft, Formerly Known as Daimler-Benz Aktiengesellschaft and Mercedes-Benz USA, LLC., Formerly Known as Mercedes-Benz of North America, Inc., Bernard Cassisa, Elliott & Davis, and Carroll, Burdick & McDonough, LLP.
No. 2006-C-1181.
Supreme Court of Louisiana.
October 6, 2006.
Granted.